DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 04-22-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the bulk density of the hardened droplets in a dried state” in lines 29-30.  However claim 1 does not recite any steps of drying.  It is unclear if a drying step is required but unrecited, or else at what point in the claimed process the recited bulk density of the hardened droplets is measured.
Claim 1 recites “an insulating material” at lines 31-32.  It is unclear if this is the same element as “an insulating material” in lines 2-3.  If they are the same, it is recommended to amend lines 31-32 to read --the insulating material--.
Claim 6 recites “step (a1) further comprises a coloring agent for white color” in lines 1-2.  It is unclear how a step comprises a material without an associated action.  It is unclear if the “coloring agent for white color” is a further one of the “starting materials” as recited in claim 1, lines 7-8, or if it is some used in some other way in step (a1).
In claim 6 it is unclear what limitations are required.  The first “wherein” clause at lines 1-2 appears to be required because it follows on the same line as the preamble, followed by six main alternative limitations: lines 3-4, and/or lines 5-6, and/or lines 7-8, and/or line 9, and/or lines 10-11, and/or lines 12-20.  However the first three of those limitations (lines 3-8) are related to the coloring agent recited in line 2, and final three main limitations (lines 9-20) do not appear to have anything to do with a coloring agent.  Thus it could be interpreted that claim 6 forms four main alternative limitations: lines 1-8, and/or line 9, and/or lines 10-11, and/or lines 12-20.  Essentially, it is unclear if “step (a1) further comprises a coloring agent for white color” in lines 1-2 is required or if it is an alternative limitation. (It is acknowledged that in either interpretation, lines 13-20 include further sub-alternative limitations under the main limitation of line 12.)
For purposes of examination, the claims will be treated as if lines 1-2 are an alternative limitation, such that the claim forms four main alternative limitations (lines 1-8, and/or line 9, and/or lines 10-11, and/or lines 12-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtois ‘026 (US 2012/0295026 A1).
Regarding claim 1, Courtois ‘026 teaches:
(a) producing composite particles having a grain size of less than 10 mm, determined by sieving (¶ [0014], [0020] - wherein the disclosed grain size includes the claimed range), in a matrix encapsulation process having the following steps:
(a1) producing droplets of a suspension (¶ [0008], [0009], [0013]) composed of at least the following starting materials:
as dispersed phases:
(i) one or more substances selected from the group consisting of sheet silicates and clays (¶ [0033])
(ii) additionally one or more density-reducing substances selected from the group consisting of lightweight fillers having a respective bulk density in the range from 10 to 350 g/L, blowing agents, and pyrolyzable fillers (¶ [0037])
(iii) one or more nonrefractory solids for reducing the melting point of the composite particles in addition to constituents (i) and (ii) (¶ [0031]-[0033])
and as a continuous phase
		(iv) a solidifiable liquid (¶ [0012], [0016], [0017])
(a2) solidifying the solidifiable liquid, such that the droplets harden to give hardened droplets, and (i), (ii), and (iii) are encapsulated in the solidifying continuous phase (¶ [0013]-[0014], [0038])
(a3) treating the hardened droplets so as to result in said composite particles, the treating comprising a sintering of the hardened droplets (¶ [0049]).
(b) producing the fireproofing material, thermal or sound insulating product, or an insulating material as intermediate for production of such a product using the composite particles from step (a) (¶ [0051]).
Courtois ‘026 is silent regarding bulk density of the resultant composite particles in step (a3) being lower than bulk density of the hardened droplets in a dried state.  However, the particles in a dried state are made of gel cores made of gelled liquid, with particles dispersed therein and a coating of sinterable material and a binder (¶ [0014], [0038]-[0040]), whereas the resultant composite particles in step (a3) are made of a sintered porous shell with the particles being freely mobile therein (¶ [0014], [0047]).  That is, the particles in a dried state are substantially solid throughout, whereas the resultant composite particles are hollow and porous.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that bulk density of the resultant composite particles in step (a3) would be lower than bulk density of the hardened droplets in a dried state.
Regarding claim 2, Courtois ‘026 further teaches the one or more nonrefractory solids for reducing the melting point of the composite particles that are used as additional starting material (iii) are
inorganic materials selected from the group consisting of amorphous oxides, amorphous silicates, crystalline oxides and crystalline silicates and mixtures thereof (¶ [0031]-[0033]), and/or
having a melting point or softening temperature lower than 1350°C (¶ [0031]-[0033] - wherein at least aluminum hydroxide and Co3O4 have a melting temperature lower than 1350°C), and/or
selected from the group consisting of glass flours, feldspar, boric acid, and boron salts (this limitation is optional).
Regarding claim 3, Courtois ‘026 further teaches the one or more nonrefractory solids for reducing the melting point of the composite particles that are used as additional starting material (iii)  are inorganic materials
selected from the group consisting of amorphous oxides, amorphous silicates, crystalline oxides, and crystalline silicates, and mixtures thereof, and having a melting point or softening temperature lower than 1350°C (¶ [0031]-[0033] - wherein at least Co3O4 has a melting temperature lower than 1350°C), and/or 
selected from the group consisting of glass flours, feldspar, boric acid, and boron salts (this limitation is optional).
Regarding claim 5, Courtois ‘026 further teaches the insulating product produced for the construction materials industry or the insulation material produced as intermediate for production of such a product is selected from the group consisting of:
-indoor and outdoor wall and roof linings, construction panels, and/or acoustic panels
-indoor and outdoor render systems, render and drying mortar systems, tile adhesives, construction adhesives, leveling compounds, spackling compounds, sealing compounds, filling compounds, wall fillers and/or loam renders
-emulsion paints and/or wallpapers
-resin systems for the construction materials industry
(¶ [0051]).
Regarding claim 6, Courtois ’026 further teaches:
step (a1) further comprises a coloring agent for white color (¶ [0031]-[0033]) 
wherein if the coloring agent is in constituent (i), the coloring agent is one or more substances selected from the group consisting of sheet silicates and clays (¶ [0033]), and/or
wherein if the coloring agent is in constituent (iii), the coloring agent is one or more nonrefractory solids for reducing the melting point of the composite particles (¶ [0031]-[0033]), and/or
the coloring agent is an additional constituent used as one or more additional starting materials (¶ [0031]-[0033])
and/or
droplets are provided in step (a1) by means of one or more nozzles (¶ [0013])
and/or
the solidifying of the solidifiable liquid in step (a2) is induced by cooling, drying, or chemical reaction (¶ [0013]-[0014], [0038])
and/or
the solidifiable liquid used in step (a1) is
a liquid solidifiable by chemical reaction and in step (a2) the solidifying of the solidifiable liquid is induced by chemical reaction (¶ [0013], [0016], [0017], [0056]), and/or
a liquid solidifiable by cation exchange reaction (¶ [0013], [0016], [0017], [0056]), and/or
a liquid solidifiable by reaction with calcium ions, comprising one or more binders selected from the group consisting of alginate, PVA, chitosan, and sulfoxyethyl cellulose (¶ [0013], [0016], [0017], [0056]), and/or
an aqueous solution, wherein the solidifiable liquid is an aqueous alginate solution (¶ [0013], [0016], [0017], [0056]).
Regarding claim 7, Courtois ‘026 further teaches:
the or at least one of the lightweight fillers used in step (a) as density-reducing substance of component is selected from the group consisting of inorganic hollow beads, organic hollow beads, particles of porous and/or foamed material, rice husk ash, core-shell particles, and calcined kieselguhr (¶ [0037])
and/or
the or at least one of the blowing agents used in step (a) as component (ii) is selected from the group as claimed (¶ [0037])
and/or
the or at least one of the pyrolyzable fillers used in step (a) as component (ii) is selected from the group consisting of polymer beads and styrofoam beads (this limitation is optional).
Regarding claim 8, Courtois ‘026 further teaches one or more refractory solids are used in step (a1) as additional starting material for production of a further dispersed phase, wherein the or at least one of the refractory solids additionally used in step (a1) is selected from the groups as claimed (¶ [0031]-[0033]).  
Regarding claim 9, Courtois ‘026 further teaches:
the or at least one of the substance(s) used in step (a1) as substance of component (i)
is selected from the group consisting of sheet silicates and clays that do not melt in an incongruent manner below 1500°C (¶ [0033]), and/or
is selected from the group consisting of the sheet silicates selected from the group consisting of kaolinite, montmorillonite, and illite, and the clays selected from the group consisting of kaolin and bentonite (¶ [0033])
and/or
the resultant composite particles in step (a3) have a bulk density < 500 g/L (this limitation is optional)
and/or
all or some of the resultant composite particles in step (a3) have a grain size of < 1.5 mm, determined by sieving (¶ [0014], [0020] - wherein it would have been obvious that cores having a largest dimension of down to 0.1 mm would result in composite particles having a diameter < 1.5 mm).
Regarding claim 10, Courtois ‘026 further teaches:
component (ii) comprises, as density-reducing substance(s),
one or more blowing agents and the treating in step (a3) is conducted in such a way that the one or more blowing agents expand and hence form cavities in the resultant composite particles (¶ [0037], [0047]), and/or
one or more pyrolyzable fillers and the treating in step (a3) is conducted in such a way thas the one or more pyrolyzable fillers pyrolize and hence form cavities in the resultant composite particles (¶ [0037], [0047])
and/or
component (i) in step (a1) comprises at least one clay (¶ [0033])
and/or
the treating in step (a3) comprises sintering at a temperature in the range from 900 to 980°C, forming a sintered composite comprising (i), (ii), and (iii) (¶ [0049])
and/or
the sintering in step (a3) does not exceed a temperature of 1000°C (¶ [0049]
and/or
the hardened droplets are sintered in step (a3) so as to result in solid particles as intermediate, and wherein a surface of these solid particles is subsequently sealed, so as to result in said composite particles (¶ [0051]).
Regarding claim 11, Courtois ‘026 is silent regarding the claimed properties of the resultant composite particles.  However, the method disclosed by Courtois ‘026 is substantially identical to Applicant’s disclosed method.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composite particles resulting from the method of Courtois ’026 would have substantially identical properties to composite particles formed by Applicant’s method.  See MPEP 2112.01.
Regarding claim 21, Courtois ‘026 further teaches the or at least one of the lightweight fillers used in step (a) as density-reducing substance of component (ii) having a grain size of less than 0.4 mm (¶ [0035]).  Courtois ‘026 uses other methods of particle size determination besides sieving for this material, but Courtois ‘026 recognizes sieving as a method of particle size determination in other steps of the method (¶ [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Courtois ‘026 by determining grain size of the or at least one of the lightweight fillers used in step (a) as density-reducing substance of component (ii) by sieving as a substitution of particle size determination methods, as suggested by Courtois ‘026.
Regarding claim 22, Courtois ‘026 further teaches at least one of the refractory solids used additionally in step (a1) is selected from the group as claimed (¶ [0031]-[0033]).
Regarding claim 23, Courtois ‘026 further teaches the sheet silicates are mica (¶ [0033]).
Regarding claim 24, Courtois ‘026 further teaches the hardened droplets are solid (¶ [0013]-[0014], [0038]).

Response to Arguments
Applicant's arguments filed 04-22-2022 have been fully considered but they are not persuasive. Arguments are summarized as follows:
The present “hardened droplets” do not comprise and are not treated with “sinterable material”, and the hardened droplets of step a3 are not self-supporting hollow spheres having a porous shell structure formed from sintered powders enclosing freely mobile particles within the hollow spheres.
Response:  Applicant’s claims do not preclude the interpretations herein of the claimed “hardened droplets”.  The hardened droplets of Courtois ‘026 are solid.  The dried particles and sintered particles are not liquids or gasses. 
Examiner seems to acknowledge that Courtois does not teach the limitation of claim 1 from claim 9 as previously pending.
Response:  The limitation from claim 9 included a 112(b) issue that made it difficult to interpret.  The amended limitation, now in claim 1, also has a 112(b) issue, but Examiner attempted to interpret it and has presented a rejection under Courtois ‘026 herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741